Case 8:19-cv-01173-DOC-JDE Document 54 Filed 07/20/20 Page 1 of 2 Page ID #:535

                                                          JS-6
    1
    2
    3
    4
    5
    6
    7               IN THE UNITED STATES DISTRICT COURT
    8             FOR THE CENTRAL DISTRICT OF CALIFORNIA
                             SOUTHERN DIVISION
    9
   10                                    )
         BLACKHAWK MANUFACTURING ) Case No. 8:19-cv-01173-DOC-JDE
   11    GROUP INC. d/b/a 80 PERCENT     )
         ARMS, a California corporation, ) ORDER OF VOLUNTARY
   12                                    ) DISMISSAL OF ENTIRE
                       Plaintiff,        ) ACTION WITH PREJUDICE
   13                                    )
                v.                       ) Hon. David O. Carter
   14    TACTICAL GEAR HEADS LLC         )
                                         )
         d/b/a 80% LOWERS, an Indiana    )
   15    limited liability company,      )
   16    CHAD MYERS, an individual,      )
         JACQUELYN MYERS, an individual, )
   17                                    )
         and WILLIAM MCALLISTER, an      )
   18    individual,                     )
                                         )
                       Defendants.       )
   19
                                         )
   20                                    )
         AND RELATED                     )
   21    COUNTERCLAIMS.                  )
                                         )
   22
   23
   24
   25
   26
   27
   28
Case 8:19-cv-01173-DOC-JDE Document 54 Filed 07/20/20 Page 2 of 2 Page ID #:536




    1              Having reviewed the parties’ Stipulated Voluntary Dismissal of Entire Action
    2   With Prejudice, the Court hereby ORDERS that all claims and counterclaims in the
    3   action are dismissed in their entirety with prejudice. All parties shall bear their own
    4   costs and attorney fees.
    5
    6              IT IS SO ORDERED.
    7
    8   Dated:       July 20, 2020
    9                                          DAVID O. CARTER, DISTRICT JUDGE
                                               UNITED STATES DISTRICT COURT
   10
   11
   12
   13
   14
   15
        33103091
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               -1-            Case No. 8:19-cv-01173-DOC-JDE
